DETAILED ACTION
Claim Objections
Claims 1-4 are objected to because of the following informalities: 
In claim 1 (line 1) “comprising; ” should recite --comprising: --.
In claim 1 (line 5) “presenting” should recite --comprising--.
In claim 1 (line 7) “supporting fence panel” should recite --supporting the fence panel--.
In claim 1 (line 7) “positioning on” should recite --positioning of--.
In claim 2 (line 3) “presents” should recite --comprises--.
In claim 3 (line 6) “where in” should recite --wherein--.
In claim 4 (line 6) “presents” should recite --comprises--.
In claim 4 (line 11) “presenting” should recite --comprising--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall (US 3,921,585).
As to claim 1, Hall discloses a transportable corral, comprising:
114,160,170 that are hinged to each other in an end to end manner thereby defining a fence panel set that extends between a first fence panel and a last fence panel, 
the fence panels comprising wheel assemblies 200 that are able to be moved between a retracted position for not supporting a fence panel and an extended position for supporting fence panel for facilitating movement and positioning on the fence panel, 
the fence panels further including fence panel latches 84,156,210 for latching together adjacent fence panels so that the fence panels of a set of fence panels may be folded together and secured to complete a folded secured fence panel set suitable for transport (Figures 1-10).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Scudder et al. (US 2015/0196006) in view of Meyer, Jr. (US 7,958,616) and Kent (US 1,882,150).
As to claim 1, Scudder et al. disclose a transportable corral, comprising:
a plurality of fence panels 110 that are hinged to each other in an end to end manner thereby defining a fence panel set that extends between a first fence panel and a last fence panel (Figures 3-7).

Meyer, Jr. teaches a corral wherein a fence panel 240 comprises a wheel assembly 280 that is able to be moved between a retracted position for not supporting the fence panel and an extended position for supporting the fence panel for facilitating movement and positioning of the fence panel; the wheel assembly providing for easier positioning of the fence panel in the extended position, and being retracted to provide for easier transport of the corral in a folded, collapsed position (Figures 6,9,10,16).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the corral disclosed by Scudder et al. to comprise retractable wheel assemblies, as taught by Meyer, Jr., in order to provide for easier positioning of the fence panels in the extended position, and to provide for easier transport of the corral in a folded, collapsed position in the retracted position.
Scudder et al. fail to disclose a corral wherein the fence panels include fence panel latches for latching together adjacent fence panels so that the fence panels of a set of fence panels may be folded together and secured to complete a folded secured fence panel set suitable for transport.  
Kent teaches a corral wherein fence panels 5,6,7 include a fence panel latch 8,24,25 for latching together adjacent fence panels so that the fence panels of a set of fence panels may be folded together and secured to complete a folded secured fence panel set suitable for transport; the latch securely retaining the fence panels in a folded, 
As to claim 2, Scudder et al. as modified by Kent disclose a transportable corral wherein:
the fence panels 110 each include first and second upright end members 152,154 and at least top and bottom cross members 150,157 and each fence panel comprises a first slot adjacent to the first upright end member and the bottom cross member and a second slot adjacent to the second upright end member and the bottom cross member, the slots being arranged such that when the fence panels are folded into a set, the slots align to provide a first channel at the rear of the set capable of receiving a rear lift bar that is suitable for being received and supported at the rear end of a trailer and a second channel at the forward end of the set capable of receiving a forward lift bar that is suitable for being received and supported at the forward end of a trailer (Figures 3-7).  
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 3, Scudder et al. as modified by Meyer, Jr. and Kent disclose the claimed transportable corral with the exception of wherein a latch mechanism is arranged between the fence panel and the yoke for securing the yoke for placing the wheel assembly in the extended operating fence panel supporting position, the latch mechanism also be releasable so that the wheel assembly may be rotated into a retracted position such that the wheel assembly does not support the fence panel.
As to claim 4, Scudder et al. as modified by Meyer, Jr. and Kent disclose the claimed transportable corral with the exception of wherein the fence panel latches each include a latch member that is rotatably mounted on a center cross member of a first fence panel and biased in a first position such that the latch member comprises a sloped surface that is arranged to contact a corresponding center cross member of a second adjacent fence panel that is hinged to the first fence panel thereby causing rotation of the latch member from the first position to a second raised position as the first fence panel is rotated toward the second fence panel and the latch member further comprising a recess that receives the center cross member of the second adjacent fence panel as the latch member returns to its first position thereby latching the second adjacent fence panel to the first fence panel, the latch member being releasable from the center cross member of the second adjacent fence panel by manual rotation of the latch member to the second raised position.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art at the time the invention was made to modify the .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

05/13/21
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619